BY THE COURT.
The record shows that the defendants demurred to the bill, and that the Court of Common Pleas disallowed the demurrer, when without further order, notice of an appeal was entered, and the cause has been brought up. The statute only allows an appeal from decrees which are final either in the cause, or as to the subject in controversy. When a demurrer is overruled, the statute provides, either that the bill may be thereon taken as confessed and a final decree entered, or that the court may, on affidavit of merits, permit an answer to be filed, and have the cause brought to a hearing. Neither of these courses has been pursued in this case; but, however that may be, there has been no bond given to appeal the case.
Let the case be struck from the docket.
[What is final decree from which appeal lies; Hey v. Schooley, 7 O. 2d pt. 48, 49.1